United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2269
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Shawn A. Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: December 28, 2016
                              Filed: January 6, 2017
                                  ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Shawn Williams directly appeals after he pled guilty to being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and the district court1
sentenced him to 51 months in prison, which was the low end of the calculated

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
Guidelines range. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of
Williams’s sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (sentences reviewed under deferential abuse-of-
discretion standard; discussing substantive reasonableness); see also Gall v. United
States, 552 U.S. 38, 51 (2007) (if sentence is within Guidelines range, appellate court
may apply presumption of reasonableness). In addition, having independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                        ______________________________




                                         -2-